Citation Nr: 1618204	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  06-15 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include GERD.

2.  Entitlement to service connection for a sleep disability, to include sleep apnea.

3.  Entitlement to service connection for a neurological disability, to include hand tremors, body shakes and waist pain, to include as due to undiagnosed illness or a medically unexplained multi-symptom illness

4.  Entitlement to service connection for a non-neurological disorder manifested by waist pain, to include as due to undiagnosed illness or a medically unexplained multi-symptom illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to January 1998.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

When this case was most recently before the Board in July 2013, these issues were remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A gastrointestinal disorder, to include gastroesophageal reflux disease, was not present until more than one year after the Veteran's discharge from service and is not related to active service.

2.  A sleep disorder, to include sleep apnea, is not related to active service.

3.  A neurological disability, to include hand tremors, body shakes and waist pain, was not present until more than one year after the Veteran's discharge from service, is not due to an undiagnosed illness or a medically unexplained multi-symptom illness, and is not related to service.

4.  A non-neurological disorder manifested by waist pain is not due to an undiagnosed illness or a medically unexplained multi-symptom illness and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2015).

2.  The criteria for service connection for a sleep disorder, to include sleep apnea, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for a neurological disability, to include hand tremors, body shakes and waist pain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2015).

4.  The criteria for service connection for a non-neurological disorder manifested by waist pain have not been met.  38 U.S.C.A. §§ 1110, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran adequate notice in November 2002 and March 2003 letters, prior to the July 2003 rating decision on appeal.  Although these letters did not provide notice concerning the disability and effective-date elements of the claims, this omission was harmless in view of the Board's determination that service connection is not warranted for any of the claimed disabilities.

The record also reflects that the Veteran's service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  

The Board acknowledges that no VA examinations were provided and no VA medical opinions were obtained in response to the claims of entitlement to service connection for a gastrointestinal disorder and a sleep disorder and no additional VA examinations or VA medical opinions were provided in response to a July 2013 remand for the claims for entitlement to service connection for a neurological disability and a disorder manifested by waist pain.  

The Veteran failed to report to examinations scheduled for September 2013 in connection with the claims and did not offer an explanation for his failure to report.  In addition he has not requested that the examinations be rescheduled.  Further, a December 2013 VA memorandum indicates that the Veteran's contact information was verified but his mail was returned as undeliverable, he did not respond to requests via his telephone number and e-mail addresses of record, and his representative was also unable to contact him.  The duty to assist is not a one-way street, and the Veteran has not fulfilled his duty to report for examination.  38 C.F.R. § 3.655; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Due to the Veteran's failure to cooperate, the Board will decide the claims without the benefit of VA examinations addressing the claims.

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to these claims.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war and manifests peptic ulcer disease or organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more not later than December 31, 2016.  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Gastrointestinal Disability

The Veteran contends that his current gastroesophageal reflux disease (GERD) was incurred in active service.  He indicated that he has experienced symptoms of frequent upset stomach and reflux since 1997.

The Veteran's service treatment records (STRs) indicate the Veteran was treated for gastrointestinal problems in service.  When he was seen in August 1995, the Veteran reported a morning acidic taste in his mouth and feeling bloated for about six months and was assessed with minor esophageal reflux and lactose intolerance.  A follow-up STR indicates the Veteran continued to have acidic taste in his mouth with abdominal pain and was assessed with possible irritable bowel syndrome with rule out hepatitis.  In July 1997 and August 1997 STRs, the assessment was rule out GERD for symptoms of abdominal pain, occasional nausea, and an acid taste in mouth that was exacerbated by meals.

A September 1998 VA treatment record notes a history of dyspepsia due to reported nausea after eating or upon waking for the past two years.  According to a December 1998 VA treatment note, the Veteran reported heartburn, regurgitation, and nausea that worsened while eating and was assessed with GERD.

In March 2003, J.U. reported that the Veteran felt like he had to throw up after waking up from sleep or during meals due to acid reflux. 

A May 2003 VA examination report notes the Veteran claimed service connection for gastroesophageal reflux disease related to complaints of heartburn and a sour taste in his mouth when he wakes up.  The examiner assessed GERD and did not provide an opinion on the etiology.

A July 2008 VA treatment record notes a diagnosis of GERD.  

The Board finds that service connection for a gastrointestinal disability, diagnosed as GERD, is not warranted because the preponderance of the evidence is against the claim.  In this regard the Board notes that first diagnosis of GERD in the record is in July 2008.  While the Veteran has reported a history of gastrointestinal symptoms dating back to his period of service, there is no medical evidence relating his current GERD to service.  As noted above, the Veteran was scheduled for a VA examination that might have provided the required nexus to service, but he failed to report to that examination.  Although the Veteran might sincerely believe that his claimed disability is related to service, as a lay person, his opinion concerning this matter requiring medical expertise is of insufficient value to establish the required nexus.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Sleep Disability

The Veteran contends that he incurred a sleep disorder in active service.

The Veteran's STRs indicate the Veteran reported difficulty falling asleep in service.  A March 1996 STR indicates the Veteran had difficulty sleeping at night with increased lethargy due to lack of sleep and occasional nausea at meals.  An April 1996 STR indicates the Veteran had difficulty sleeping and had lost significant weight over the past year.  A June 1996 STR indicates the Veteran had had decreased sleep over the past year with frequent awakening, daytime somnolence, and disorientation, with a provisional diagnosis of rule out sleep disorder.  In an October 1996 STR, the Veteran was assessed with situational insomnia with loss of memory and concentration for reported difficulty sleeping and depressive symptoms of not feeling happy on the ship.  According to a March 1997 STR, the Veteran indicated he was unable to sleep for the past few nights because he did not trust anyone on the ship.  A follow-up STR indicates he slept better.

In March 2003, J.U. reported that the Veteran looked tired all of the time.

A December 2007 VA sleep study provided a diagnosis of sleep apnea.  A February 2008 VA treatment note indicates the Veteran was treated for sleep-disordered breathing.  A December 2009 VA treatment note indicates the Veteran had no major anatomic etiology for upper airway collapse or obstruction.

The Board finds that service connection for a sleep disorder is not warranted because the preponderance of the evidence is against the claim.  Although the Veteran was seen for sleep problems during service, no chronic sleep disorder was diagnosed in service or until December 2007, approximately 10 years following the Veteran's period of active service.  Moreover, there is no medical evidence relating the Veteran's current sleep disorder to service.  As noted above, the Veteran was scheduled for a VA examination that might have provided the required nexus to service, but he failed to report to that examination.  Although the Veteran might sincerely believe that his claimed disability is related to service, as a lay person, his opinion concerning this matter requiring medical expertise is of insufficient value to establish the required nexus.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

A Neurological Disability, to Include Hand Tremors and Body Shakes and Waist Pain

The Veteran asserts that he has a neurological disorder manifested by hand tremors, body shakes, and waist pain that is due to an undiagnosed illness or medically unexplained chronic multi-symptom illness due to service in the Gulf War, or related to an in-service fall that resulted in a fractured clavicle.  

According to a January 1996 STR, the Veteran reported left clavicle pain and swelling since a fall, with no radiation, numbness, or tingling.

According to a July 1998 VA treatment record, the Veteran reporting a history of shaking hands for one year that he believed were due to stress.  He was assessed with history of tremor, none on examination.  

In March 2003, J.U. recalled that the Veteran's fingers "fell asleep," since October 2002.

In a June 2003 VA examination, the Veteran reported bilateral hand tingling and numbness for about one year while he slept, had no radicular pain but had chronic neck pain from a 1995 in-service fall.  The Veteran was assessed with possible bilateral carpal tunnel syndrome.

An October 2005 VA treatment note reflects the Veteran reported tingling in the left upper extremity with tremor while handling objects that worsened at night and rarely occurred in the right upper extremity.  In a June 2008 VA treatment note, the Veteran was diagnosed with bilateral upper extremity tremor, postural greater than action.  He reported a history of the disorder for ten years.

In a May 2006 VA Form 9, the Veteran reported that his hands shook when he held something and that his entire body shook when he performed tasks.

In February 2010, VA Dr. A.S. indicated the Veteran was treated at the Parkinson Disease Research Education and Clinical Center for action tremor that worsened under stress.

An April 2010 letter from the Office of Personnel Management indicates the Veteran was found to be disabled from his occupation due to Parkinson's disease.  In June 2010, the Veteran indicated that a neurologist told him that his hand and body tremors were caused by Parkinson's disease.

In a June 2010 VA examination, the Veteran reported a closed head injury in active service around 1995 and that he began experiencing mild intermittent tremors in both hands.  The Veteran reported current intermittent postural and action tremors of the upper extremities that were most pronounced with posture holding and fine motor tasks.  A related brain scan was normal and the examiner diagnosed mild action tremor and migraine headaches.  

In a March 2012 VA addendum, the examiner opined that there was no evidence linking tremors to service.  The examiner explained that the January 1996 and October 1996 STRs indicating treatment for a fall with left clavicle injury did not mention tremors or a head injury, there was no in-service treatment for tremors, and that the Veteran did not mention a head injury or nervous trouble upon separation from service,.

The Board finds that service connection for a neurological disability with hand tremors, body shakes, and waist pain is not warranted because the preponderance of the evidence is against the claim.  In this regard the Board notes that there is no medical evidence of the claimed disability until more than one year after the Veteran's discharge from service.  In addition, there is no medical evidence linking the Veteran's hand tremors, body shakes, and/or waist pain to active service or medical evidence that the Veteran's hand tremors, body shakes, and/or waist pain cannot be attributed to a known clinical diagnosis or are symptoms of an undiagnosed illness or medically unexplained chronic multisymptom illness.  Although the Veteran is competent to report experiencing hand tremors, body shakes, and waist pain and may sincerely believe that his claimed disability is related to active service, he is not competent to provide an opinion concerning the etiology of these symptoms.  In essence, due to the Veteran's failure to cooperate, this claim also must be denied because of the absence of competent evidence linking the Veteran's claimed hand tremors, body shakes, and waist pain to a disease, injury or event in service; an undiagnosed illness; or a medically unexplained multi-symptom illness.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Non-neurological Disability Manifested By Waist Pain

The Veteran contends that he has waist pain related to a fall in service that broke his clavicle.  

STRs indicate the Veteran fractured the left clavicle in January 1996.  A January 1996 STR notes that the Veteran had left clavicle pain and swelling since a fall, with no radiation, numbness, or tingling.

In a May 2003 VA examination report, the Veteran reported generalized neurological problems and back problems.  The examiner found full range of motion of all joints and well-developed muscles and assessed an essentially normal examination.

In a May 2006 VA Form 9, the Veteran reported consistent waist pain, with sharp pain when sitting, coughing, or sneezing.

A February 2003 VA emergency room treatment note indicates the Veteran was treated for right mid-abdominal muscle spasm with no abdominal pain and provides an impression of abdominal muscle spasm.  The Veteran indicated that he fell several years prior and incurred a neck injury that caused numbness since.

In a June 2010 VA examination report, the examiner opined that the Veteran's waist pain was a symptom of his arthritis of the back and that the Veteran's arthritis was age-related.

The Board finds that service connection for a disability manifested by waist pain is not warranted because the preponderance of the evidence is against the claim.  In this regard the Board notes that there is no evidence of record linking the Veteran's waist pain to active service or evidence that the Veteran's waist pain cannot be attributed to a known clinical diagnosis or is a symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.   Although the Veteran is competent to report experiencing waist pain and may sincerely believe that his claimed disability is related to military service, he is not competent to provide an opinion concerning the etiology of his waist pain.  In essence, due to the Veteran's failure to cooperate, this claim also must be denied because of the absence of competent evidence linking the Veteran's claimed waist pain to a disease, injury or event in service; an undiagnosed illness; or a medically unexplained multi-symptom illness.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a gastrointestinal disability is denied.

Service connection for a sleep disability, including sleep apnea, is denied.

Service connection for a neurological disorder, to include hand tremors, body shakes, and waist pain, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, is denied.

Service connection for a non-neurological disorder manifested by waist pain, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


